The conclusion of the court was announced by —
Lowe, J.
Suit'against the defendant to recover a penalty of one hundred dollars for refusing to swear that the list which he gave the county assessor was a complete and full inventory of his taxable property according to the requirements of §§ 734, 735 of the Revision of 1860. Tried by the court which found for defendant, and plaintiff appealed. No exceptions were taken to anything, except the finding of the court upon the merits. As the court did not find the facts, there is nothing to revise except the whole case upon the merits, which is not permissible. There are several other points assigned for error, which were not raised or excepted to in the court below.
Affirmed.